Citation Nr: 1725651	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  11-05 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder, that was previously claimed as bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1972 to August 1976 and from January 1978 to March 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of June 2010 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Veteran testified at a hearing conducted by the undersigned Veterans Law Judge in May 2014. A transcript of the hearing has been associated with the Veteran's VA claims file.

In March 2015, the Board issued a decision that, among other things, denied the claim of entitlement to service connection for an acquired psychiatric disorder, that was previously claimed as bipolar disorder. The appellant appealed that denial to the U. S. Court of Appeals for Veterans Claims (CAVC). In an August 2016 Memorandum Decision, the CAVC set aside the Board's decision denying this claim and remanded it for further development and readjudication in compliance with directives specified. In furtherance of this, the Board in turn is remanding this claim to the Agency of Original Jurisdiction (AOJ).

In the March 2015 decision, the Board also denied, as a separate issue, the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  However, the August 2016 Memorandum Decision only set aside the Board's decision as to the claim of entitlement to service connection for an acquired psychiatric disorder, previously claimed as bipolar disorder.  Hence, the recharacterization of the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder, that was previously claimed as bipolar disorder. 

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.

REMAND

VA must provide an examination or obtain a medical opinion with regard to claims for disability compensation when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran testified that he has an acquired psychiatric disorder because he was not enthusiastic about his in-service responsibilities. See Board Hearing Tr. 8, 13. He also reported that he was harassed "by the service" and mistreated by his supervisors. Id. at 11; see also April 2010 VA treatment record. Specifically, the Veteran indicated he was harassed by a master sergeant for leaving a truck unattended though the Veteran was not on duty at the time. Id. at 12. Additionally, he detailed a situation where a truck he drove without a license was damaged. He states his superiors responded to this event with harassment. Id. at 12-13.

The Veteran's service personnel records include a September 1981 performance report which notes that his "military bearing and behavior required supervisory attention and correction."

Finally, the Veteran testified that around 1988 two doctors indicated that he had attention deficit disorder that was aggravated by service. Id. at 10.

Under these circumstances, the Veteran must be scheduled for the appropriate examination to obtain a medical opinion regarding the diagnosis and etiology of any acquired psychiatric disorder other than PTSD. 38 C.F.R. § 3.159 (c)(4)(i); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); McLendon, 20 Vet. App. 79 (2006).





Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for VA examination as to the nature and etiology of any acquired psychiatric disorder, other than PTSD.  

The claims file must be sent to the examiners for review.

The examiner should first identify any currently diagnosed acquired psychiatric disorder, other than PTSD.  By currently the Board means any acquired psychiatric disorder warranting a diagnosis since the Veteran filed his claim in March 2010 or shortly there before. Then, as to any such disability, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's psychiatric disorder is related to service, including the harassment he testified to experiencing in service.

Additionally, in providing an opinion, the examiner should comment on the Veteran assertion that, around 1988, two doctors told him that he has attention deficit disorder that was aggravated by service.

2. After the above development has been completed, readjudicate the claims for entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder, that was previously claimed as bipolar disorder. If any benefit sought on appeal remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




